As filed with the Securities and Exchange Commission on June 16, 2010 Registration No. [ ] - UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-6 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 For American Depositary Shares Evidenced by American Depositary Receipts AutoNavi Holdings Limited (Exact name of issuer of deposited securities as specified in its charter) N/A (Translation of issuer's name into English) Cayman Islands (Jurisdiction of incorporation or organization of issuer) DEUTSCHE BANK TRUST COMPANY AMERICAS (Exact name of depositary as specified in its charter) 60 Wall Street New York, N.Y. 10005 (212) 250-9100 (Address, including zip code, and telephone number, including area code, of depositary's principal executive offices) Law Debenture Corporate Services, Inc. 400 Madison Avenue, 4th Floor New York, NY 10017 (212) 750-6474 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Z. Julie Gao, Esq. Skadden, Arps, Slate, Meagher & Flom LLP c/o 42/F, Edinburgh Tower, The Landmark 15 Queen’s Road Central Hong Kong (852) 3740-4700 Francis Fitzherbert-Brockholes White & Case LLP 5 Old Broad Street London EC2N 1DW United Kingdom T: + 44 20 7532 1400 It is proposed that this filing become effective under Rule 466 [] immediately upon filing [] on (Date) at (Time) If a separate registration statement has been filed to register the deposited shares, check the following box.x CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be registered Proposed maximum aggregate price per unit (1) Proposed maximum aggregate offering price (2) Amount of registration fee American Depositary Shares evidenced by American Depositary Receipts, each American Depositary Share representing four (4) ordinary shares, par value $.0001 each, of AutoNavi Holdings Limited 100,000,000American Depositary Shares 1 For the purpose of this table only the term "unit" is defined as one American Depositary Share. 2 Estimated solely for the purpose of calculating the registration fee.Pursuant to Rule 457(k), such estimate is computed on the basis of the maximum aggregate fees or charges to be imposed in connection with the issuance of American Depositary Shares. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the United States Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. PART I INFORMATION REQUIRED IN PROSPECTUS Item - 1.Description of Securities to be Registered Cross Reference Sheet Item Number and Caption Location in Form of Receipt Filed Herewith as Prospectus 1.Name and address of depositary Face of American Depositary Receipt, introductory paragraph 2.Title of American Depositary Receipts and identity of deposited securities Face of American Depositary Receipt, top center Terms of Deposit: (i)The amount of deposited securities represented by one unit of American Depositary Receipts Face of American Depositary Receipt, upper right corner (ii)The procedure for voting, if any, the deposited securities Article 15 (iii)The procedure for collection and distribution of dividends Articles 2, 4, 8, 9, 13 and 21 (iv)The procedure for transmission of notices, reports and proxy soliciting material Articles 12, 14, 15 and 21 (v)The procedure for sale or exercise of rights Articles 2, 6, 9, 13 and 21 (vi)The procedure for deposit or sale of securities resulting from dividends, splits or plans of reorganization Articles 3, 4, 6, 8, 9, 13 and 16 (vii)The procedure for amendment, extension or termination of the deposit agreement Articles 20 and 21 (viii)The procedure for rights of holders of Receipts to inspect the transfer books of the depositary and the list of holders of Receipts Article 12 (ix)Restrictions upon the right to deposit or withdraw the underlying securities Articles 2, 4, 6, 8 and 22 (x)Limitation upon the liability of the depositary Article 10, 17 and 18 3.Fees and charges of holders Article 9 Item - 2.Available Information Public Reports furnished by issuer Article 12 AutoNavi Holdings Limited is subject to the periodic reporting requirements of the Securities Exchange Act of 1934, as amended, applicable to foreign private issuers and, accordingly, files certain reports with the United States Securities and Exchange Commission (the “Commission”).These reports can be inspected by holders of Receipts and copied at public reference facilities maintained by the Commission located at 100F Street, N.E., Washington D.C. 20549 and at the principal executive office of the Depositary. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item - 3.Exhibits (a) Form of Deposit Agreement among AutoNavi Holdings Limited (the “Company”), Deutsche Bank Trust Company Americas, as depositary (the “Depositary”), and the Holders and Beneficial Owners of American Depositary Shares evidenced by American Depositary Receipts issued thereunder (the “Deposit Agreement”), including the form of American Depositary Receipt. - Filed herewith as Exhibit (a). (b) Any other agreement to which the Depositary is a party relating to the issuance of the American Depositary Shares registered hereby or the custody of the deposited securities represented thereby. - Not Applicable. (c) Every material contract relating to the deposited securities between the Depositary and the issuer of the deposited securities in effect at any time within the last three years. - Not Applicable. (d) Opinion of White & Case LLP, counsel to the Depositary, as to the legality of the securities being registered. - Filed herewith as Exhibit (d). (e) Certification under Rule 466. - Not Applicable. (f) Powers of attorney for certain officers and directors of the Company.Set forth on the signature page hereto. Item - 4.Undertakings (a) The Depositary hereby undertakes to make available at the principal office of the Depositary in the United States, for inspection by holders of the American Depositary Receipts, any reports and communications received from the issuer of the deposited securities which are both received by the Depositary as the holder of the deposited securities and made generally available to the holders of the underlying securities by the issuer. (b) If the amounts of fees charged are not disclosed in the prospectus, the Depositary undertakes to prepare a separate document stating the amount of any fee charged and describing the service for which it is charged and to deliver promptly a copy of such fee schedule without charge to anyone upon request. The Depositary undertakes to notify each registered holder of an American Depositary Receipt 30 days before any change in the fee schedule. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Deutsche Bank Trust Company Americas certifies that it has reasonable grounds to believe that all the requirements for filing on Form F-6 are met and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, New York, on June 16, 2010. Legal entity created by the form of Deposit Agreement for the issuance of American Depositary Receipts for ordinary shares, par value $.0001 per share, of AutoNavi Holdings Limited. DEUTSCHE BANK TRUST COMPANY AMERICAS, AS DEPOSITARY By: /s/ Christopher Konopelko Name Christopher Konopelko Title Vice President By: /s/ Michael Curran Name Michael Curran Title Vice President SIGNATURES Pursuant to the requirements of the Securities Act of 1933, AutoNavi Holdings Limited certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form F-6 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Beijing, China, on June 16, 2010. AUTONAVI HOLDINGS LIMITED By: /s/ Jun Hou Name: Jun Hou Title: Chairman of the Board of Directors POWER OF ATTORNEY We, the undersigned directors and officers of AutoNavi Holdings Limited hereby severally constitute and appoint Congwu Cheng and Catherine Qin Zhang, and each of them, his/her true and lawful attorneys-in-fact and agents, with full power of substitution and re-substitution for him/her and in his/her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement, and any subsequent registration statements pursuant to Rule462 of the United States Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming all that each of said attorney-in-fact or his/her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the United States Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Jun Hou Chairman of the Board of Directors June 16, 2010 Jun Hou /s/ Congwu Cheng Director and Chief Executive Officer June 16, 2010 Congwu Cheng (principal executive officer) /s/ Catherine Qin Zhang Chief Financial Officer June 16, 2010 Catherine Qin Zhang (principal financial and accounting officer) /s/ Jun Xiao Director June 16, 2010 Jun Xiao /s/ Xiyong Tang Director June 16, 2010 Xiyong Tang /s/ Neil Nanpeng Shen Director June 16, 2010 Neil Nanpeng Shen /s/ Charlie Yucheng Shi Director June 16, 2010 Charlie Yucheng Shi /s/ Jeffrey Zhijie Zeng Director June 16, 2010 Jeffrey Zhijie Zeng Signature of Authorized Representative in the United States Pursuant to the United States Securities Act of 1933, as amended, the undersigned, the duly authorized representative in the United States for AutoNavi Holdings Limited, has signed this registration statement and any amendment thereto in the City of New York, State of New York, on the 16th day of June, 2010. /s/ Kate Ledyard Name:Kate Ledyard, On behalf of Law Debenture Corporate Services Inc. Title:Manager INDEX TO EXHIBITS Exhibit Number Exhibit (a) Form of Deposit Agreement. (d) Opinion of White & Case LLP, counsel to the Depositary, as to the legality of the securities being registered.
